Exhibit 10.1

 

EXECUTION VERSION

 

INTREPID POTASH, INC.

 

FOURTH AMENDMENT TO

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

Senior Secured Notes, Series A, due April 16, 2020

Senior Secured Notes, Series B, due April 14, 2023

Senior Secured Notes, Series C, due April 16, 2025

 

Dated as of June 30, 2017

 

To the Holders of the Senior Notes

of Intrepid Potash, Inc.

Named in the Attached Schedule I

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Note Purchase Agreement dated as
of October 31, 2016 among Intrepid Potash, Inc. (the “Company”) and the Existing
Noteholders listed in Schedule A attached thereto, as amended by the First
Amendment to Amended and Restated Note Purchase Agreement dated as of
November 9, 2016, the Second Amendment to Amended and Restated Note Purchase
Agreement dated as of November 21, 2016 and the Third Amendment to Amended and
Restated Note Purchase Agreement dated as of December 22, 2016 (as so amended,
the “Existing Note Purchase Agreement”).  You are referred to herein
individually as a “Holder” and collectively as the “Holders.”  The Existing Note
Purchase Agreement, as amended by this Fourth Amendment to Amended and Restated
Note Purchase Agreement (this “Amendment Agreement”) and as may be further
amended, restated, supplemented or otherwise modified from time to time, is
referred to herein as the “Note Purchase Agreement”.  Capitalized terms used and
not otherwise defined herein have the meanings ascribed to them in the Note
Purchase Agreement.

 

The Company has requested that the Holders agree to certain amendments to the
Existing Note Purchase Agreement.  The undersigned Holders have agreed to such
amendments on the terms and conditions set forth herein.

 

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company and the
undersigned Holders agree as follows:

 

1.                                      AMENDMENTS TO EXISTING NOTE PURCHASE
AGREEMENT

 

Effective as of the Amendment Effective Date, the Existing Note Purchase
Agreement is hereby amended as set forth on Schedule II attached hereto (such
amendments, collectively, the “Amendments”).

 

1

--------------------------------------------------------------------------------


 

2.                                      REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants to the Holders as follows:

 

2.1                               No Default or Event of Default.  No event has
occurred and no condition exists that, as of the date hereof or as of the
Amendment Effective Date, would constitute a Default or Event of Default.

 

2.2                               Authorization, etc.  The execution, delivery
and performance by the Company of this Amendment Agreement has been duly
authorized by all necessary corporate action and does not require any
registration with, consent or approval of, notice to or action by, any Person
(including any Governmental Authority) in order to be effective and
enforceable.  The Note Purchase Agreement, this Amendment Agreement and the
Notes each constitute the legal, valid, and binding obligations of the Company,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

2.3                               Compliance with Laws, Other Instruments, etc. 
The execution, delivery and performance by the Company of this Amendment
Agreement will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Company or any Subsidiary under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, corporate charter or by-laws, or any other
Material agreement, lease, or instrument to which the Company or any Subsidiary
is bound or by which the Company or any Subsidiary or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary or (c) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary.

 

2.4                               Disclosure.  This Amendment Agreement and the
documents, certificates or other writings delivered to the Holders by or on
behalf of the Company in connection herewith, taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  There is no fact known to the Company
that would reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the other documents, certificates and other writings
delivered to the Holders by or on behalf of the Company.

 

2.5                               Revolving Credit Agreement Amendment.  No fee
or other consideration or remuneration has been paid or will be paid to the
Revolving Agent or any Revolving Lender as an inducement to enter into the
Revolving Credit Agreement Amendment (as defined below) other than the $50,000
fee described in the Revolving Credit Agreement Amendment.

 

2

--------------------------------------------------------------------------------


 

3.                                      AMENDMENT EFFECTIVE DATE

 

The Amendments shall become effective as of the date on which each of the
following conditions precedent has been satisfied in full (the “Amendment
Effective Date”):

 

3.1                               Execution and Delivery of Amendment
Agreement.  Each of the Holders shall have executed and delivered this Amendment
Agreement and the Holders shall have received a counterpart of this Amendment
Agreement duly executed and delivered by the Company.

 

3.2                               Confirmation of Subsidiary Guaranty.  The
Holders shall have received a counterpart of the Consent and Reaffirmation
attached hereto as Annex A duly executed and delivered by each Subsidiary
Guarantor.

 

3.3                               Prepayment of Notes.  On or prior to June 30,
2017, the Company shall have prepaid, pursuant to and in accordance with
Section 8.2 of the Existing Note Purchase Agreement (after giving effect to the
waiver set forth in Section 4.1 hereof), an aggregate $23,000,000 principal
amount of the Notes, plus the Make-Whole Amount determined for the prepayment
date with respect to such principal amount, together with interest accrued on
such principal amount being prepaid to the date of prepayment (the “June 2017
Prepayment”).

 

3.4                               Representations and Warranties True.  The
representations and warranties set forth in Section 2 hereof shall be true and
correct on such date in all respects.

 

3.5                               Revolving Credit Agreement.  Each of the
Borrowers (as defined in the Revolving Credit Agreement), the Revolving Agent
and the Revolving Lenders shall have duly executed and delivered a First
Amendment to Credit Agreement (the “Revolving Credit Agreement Amendment”), in
form and substance satisfactory to the Holders, and the Holders shall have
received a fully executed copy thereof.

 

3.6                               FTI Engagement Agreement.  Each of the
Company, the Financial Advisor and Morgan, Lewis & Bockius LLP shall have duly
executed and delivered an amendment to the FTI Engagement Agreement providing
for the termination of the Services (as defined therein) and the occurrence of
the Company Termination Date (as defined therein) effective as of June 30, 2017
and otherwise in form and substance satisfactory to the Holders, and the Holders
shall have received a fully executed copy thereof.

 

3.7                               Fees and Expenses.

 

(a)                                 The Company shall have paid all reasonable
fees, expenses and costs of the Holders’ special counsel, Morgan, Lewis &
Bockius LLP incurred in connection with the preparation, negotiation, execution
and delivery of this Amendment Agreement and the other documents related hereto
to the extent invoiced at least one Business Day prior to the date hereof.

 

(b)                                 The Company shall have paid to the Financial
Advisor:

 

3

--------------------------------------------------------------------------------


 

(i)                                     a fee in the amount of $50,000 in
respect of services performed by the Financial Advisor in connection with this
Amendment Agreement and the other documents related hereto, and

 

(ii)                                  all fees and expenses owing to the
Financial Advisor under the FTI Engagement Agreement to the extent invoiced at
least one Business Day prior to the date hereof.

 

4.                                      MISCELLANEOUS

 

4.1                               Waiver of Notice.  Each undersigned Holder
hereby waives its right to receive prior written notice of the June 2017
Prepayment under Section 8.2 of the Existing Note Purchase Agreement (as well as
the accompanying certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment) so long as the
June 2017 Prepayment is made on or prior to June 30, 2017.  For avoidance of
doubt, the foregoing waiver does not apply to the right of the Holders to
receive, two Business Days prior to the June 2017 Prepayment, a certificate of a
Senior Financial Officer specifying the calculation of the Make-Whole Amount as
of the date of the June 2017 Prepayment.

 

4.2                               Excess Prepayment Proceeds.  The Company
acknowledges and agrees that prepayments of principal of the Notes made by it
pursuant to Sections 8.3, 8.8, 8.9 or 8.10 of the Note Purchase Agreement after
October 31, 2016 and prior to the date hereof exceeded $35,000,000 in the
aggregate, and that any amount offered to prepay principal of the Notes on or
after the date hereof pursuant to Section 8.3, 8.8, 8.9 or 8.10 of the Note
Purchase Agreement will constitute Excess Prepayment Proceeds.

 

4.3                               Ratification.  Subject to the Amendments, the
Note Purchase Agreement, the Notes and each of the other agreements, documents,
and instruments executed and/or delivered in connection therewith shall remain
in full force and effect and are hereby ratified, approved and confirmed in all
respects as of the date hereof.

 

4.4                               Reference to and Effect on the Note Purchase
Agreement.  On and after the Amendment Effective Date, each reference in the
Note Purchase Agreement and in other documents describing or referencing the
Note Purchase Agreement to the “Agreement,” “Note Purchase Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import referring to the Note
Purchase Agreement shall mean and be a reference to the Note Purchase Agreement
as amended hereby.

 

4.5                               Binding Effect.  This Amendment Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

4.6                               Governing Law.  This Amendment Agreement shall
be construed and enforced in accordance with, and the rights of the parties
hereto shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.

 

4.7                               Counterparts.  This Amendment Agreement may be
executed in any number of counterparts, each executed counterpart constituting
an original, but altogether only

 

4

--------------------------------------------------------------------------------


 

one instrument.  Delivery of an executed signature page by facsimile or e-mail
transmission shall be effective as delivery of a manually signed counterpart of
this Amendment Agreement.

 

4.8                               Release.  In further consideration of the
execution by the Holders of this Amendment Agreement, the Company, on behalf of
itself and each of its Subsidiaries and Affiliates, and all of the successors
and assigns of each of the foregoing (collectively, the “Releasors”), hereby
completely, voluntarily, knowingly, and unconditionally releases and forever
discharges each of the Holders and each of their respective advisors,
professionals and employees, each affiliate of the foregoing and all of their
respective successors and assigns (collectively, the “Releasees”), from any and
all claims, actions, suits, and other liabilities, including, without
limitation, any so-called “lender liability” claims or defenses (collectively,
“Claims”), whether arising at law or in equity, which any of the Releasors ever
had, now has or hereinafter can, shall or may have against any of the Releasees
for, upon or by reason of any matter, cause or thing whatsoever from time to
time occurring on or prior to the date hereof, in any way concerning, relating
to, or arising from (a) any of the Releasors, (b) the Note Purchase Agreement,
the Notes, the Subsidiary Guaranty or any of the other agreements, documents, or
instruments executed and delivered in connection therewith, or any of the
obligations thereunder, (c) the financial condition, business operations,
business plans, prospects or creditworthiness of the Company, and/or (d) the
negotiation, documentation and execution of this Amendment Agreement and any
documents relating hereto.  The Company, on behalf of itself and the other
Releasors, hereby acknowledges that they collectively have been advised by legal
counsel of the meaning and consequences of this release.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the undersigned Holders have caused this
Amendment Agreement to be executed and delivered by their respective officer or
officers thereunto duly authorized.

 

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION

OF AMERICA

 

 

By:

/s/ Ji Min Shin

 

Name:

Ji Min Shin

 

Title:

Director

 

 

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

THE GUARDIAN LIFE INSURANCE COMPANY OF

 

AMERICA

 

 

 

 

 

By:

/s/ Brian Keating

 

Name:

Brian Keating

 

Title:

Managing Director

 

 

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

COBANK, ACB

 

 

 

 

 

By:

/s/ Justin Barr

 

Name:

Justin Barr

 

Title:

Vice President

 

 

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

AGFIRST FARM CREDIT BANK

 

 

 

 

 

By:

/s/ Christopher R. Reynolds

 

Name:

Christopher R Reynolds

 

Title:

Assistant Vice Principal

 

 

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

FARM CREDIT BANK OF TEXAS

 

 

 

 

 

By:

/s/ Ria Estrada

 

Name:

Ria Estrada

 

Title:

Manager

 

 

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

 

 

 

 

 

By:

/s/ Jeff Pavlik

 

Name:

Jeff Pavlik

 

Title:

SVP of Capital Markets

 

 

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

1ST FARM CREDIT SERVICES, PCA

 

 

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Vice President, Capital Markets Group

 

 

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

FARM CREDIT SERVICES OF AMERICA, PCA

 

 

 

 

 

By:

/s/ Steven L. Moore

 

Name:

Steven L. Moore

 

Title:

Vice President

 

 

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Intrepid Potash, Inc.]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Fourth Amendment to Amended and Restated Note Purchase Agreement (the “Amendment
Agreement”) dated as of June 30, 2017, among Intrepid Potash, Inc. (the
“Company”) and the Holders party to the Amended and Restated Note Purchase
Agreement, dated as of October 31, 2016, as amended by the First Amendment to
Amended and Restated Note Purchase Agreement dated as of November 9, 2016, the
Second Amendment to Amended and Restated Note Purchase Agreement dated as of
November 21, 2016 and the Third Amendment to Amended and Restated Note Purchase
Agreement dated as of December 22, 2016 (as amended thereby and by the Amendment
Agreement and as further amended, supplemented or otherwise modified from time
to time, the “Note Purchase Agreement”).  Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Note Purchase Agreement.  Without in any way establishing a course of
dealing by the Holders, each of the undersigned consents to the Amendment
Agreement and reaffirms the terms and conditions of the Subsidiary Guaranty
executed by it in connection with the Note Purchase Agreement and acknowledges
and agrees that such Subsidiary Guaranty remains and shall remain in full force
and effect and hereby reaffirms, ratifies and confirms (a) in all respects each
and every obligation and covenant made by it in such Subsidiary Guaranty and
(b) that such Subsidiary Guaranty remains the legal, valid and binding
obligation of such Subsidiary Guarantor enforceable against such Subsidiary
Guarantor in accordance with its terms.  All references to the Note Purchase
Agreement contained in such Subsidiary Guaranty shall be a reference to the Note
Purchase Agreement as modified by the Amendment Agreement and as the same may
from time to time hereafter be amended, restated, supplemented or otherwise
modified.

 

Dated: June 30, 2017

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date written immediately above.

 

 

INTREPID POTASH — MOAB, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

INTREPID POTASH—NEW MEXICO, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

[Signature Page to Consent and Reaffirmation (Amended and Restated Note Purchase
Agreement)]

 

--------------------------------------------------------------------------------


 

 

203 E. FLORENCE, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

 

 

 

 

MOAB GAS PIPELINE, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Joseph G. Montoya

 

Name:

Joseph G. Montoya

 

Title:

Vice President and Chief Accounting Officer

 

[Signature Page to Consent and Reaffirmation (Amended and Restated Note Purchase
Agreement)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Holder

 

Aggregate
Principal
Amount of
Series A Notes
Outstanding*

 

Aggregate
Principal
Amount of
Series B Notes
Outstanding*

 

Aggregate
Principal
Amount of
Series C Notes
Outstanding*

 

Teachers Insurance and Annuity Association of America

 

$

0

 

$

0

 

$

22,250,000

 

The Guardian Life Insurance Company of America

 

$

0

 

$

13,943,334

 

$

4,450,000

 

CoBank, ACB

 

$

14,833,333

 

$

0

 

$

0

 

AgFirst Farm Credit Bank

 

$

8,900,000

 

$

0

 

$

0

 

Farm Credit Bank of Texas

 

$

5,933,334

 

$

0

 

$

0

 

GreenStone Farm Credit Services, ACA/FLCA

 

$

5,933,333

 

$

4,153,333

 

$

0

 

1st Farm Credit Services, PCA

 

$

0

 

$

4,450,000

 

$

0

 

Farm Credit Services of America, PCA

 

$

0

 

$

4,153,333

 

$

0

 

Totals

 

$

35,600,000

 

$

26,700,000

 

$

26,700,000

 

 

--------------------------------------------------------------------------------

*Principal amounts outstanding are prior to giving effect to the June 2017
Prepayment.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Amendments to Existing Note Purchase Agreement

 

1.                    Section 8.1 (Maturity) of the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

“8.1                         Required Prepayments; Maturity.

 

(a)                                 The Company will prepay:

 

(i)                                     during the period from (but excluding)
the Fourth Amendment Effective Date through December 31, 2017 (the “First
Required Prepayment Period”), an aggregate $6,000,000 principal amount of the
Notes, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount, together with interest on such principal
amount being prepaid accrued to the date of prepayment, provided that the
aggregate principal amount of the Notes required to be prepaid under this clause
(a)(i) shall be reduced by the aggregate amount of prepayments of principal of
the Notes made pursuant to Section 8.2, 8.8, 8.9 or 8.10 during the First
Required Prepayment Period (if any), and

 

(ii)                                  during the period from (but excluding) the
Fourth Amendment Effective Date through December 31, 2018 (the “Second Required
Prepayment Period”), in addition to the amounts required to be paid under clause
(a)(i) above, an aggregate $10,000,000 principal amount of the Notes, plus the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount, together with interest on such principal amount being prepaid
accrued to the date of prepayment, provided that after payment in full of the
payments required under clause (a)(i) above, the aggregate principal amount of
the Notes required to be prepaid under this clause (a)(ii) shall be reduced by
the aggregate amount of prepayments of principal of the Notes made pursuant to
Section 8.2, 8.8, 8.9 or 8.10 during the Second Required Prepayment Period (if
any),

 

The Company will give each holder of Notes written notice of each such
prepayment not less than five Business Days and not more than 30 days prior to
the date fixed for such prepayment.  Such notice shall specify the prepayment
date (which shall be a Business Day), the principal amount of each Note held by
such holder to be prepaid (determined in accordance with Section 8.4), the
interest to be paid on the prepayment date with respect to such principal amount
being

 

Schedule II -1

--------------------------------------------------------------------------------


 

prepaid, and the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation.  Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

 

(b)                                 As provided therein, the entire unpaid
principal balance of each Note will be due and payable on the stated maturity
date thereof.”

 

2.                    Section 8.2 (Optional Prepayments) of the Existing Note
Purchase Agreement is hereby amended by replacing the phrase “30 days” with
“five Business Days”.

 

3.                    Section 8.3 (Mandatory Offer to Prepay Upon Change of
Control) of the Existing Note Purchase Agreement is hereby amended by:

 

a.                    Replacing the phrase “30 days” appearing in clause
(b) thereof with “six Business Days”.

 

b.                    Replacing the phrase “seven Business Days” appearing in
clause (e)(viii) thereof with “three Business Days”.

 

4.                    Section 8.4 (Allocation of Partial Prepayments) of the
Existing Note Purchase Agreement is hereby amended by inserting the phrase
“Section 8.1(a) or” immediately preceding the phrase “Section 8.2”.

 

5.                    Section 8.6 (Purchase of Notes) of the Existing Note
Purchase Agreement is hereby amended by replacing the phrase “10 Business Days”
in each instance where such phrase appears with “five Business Days”.

 

6.                    Section 8.7 (Make-Whole Amount) of the Existing Note
Purchase Agreement is hereby amended by amending the definitions of “Called
Principal”, “Remaining Scheduled Payments” and “Settlement Date” to insert the
phrase “8.1(a),” immediately preceding the phrase “8.2,” in each place where
such phrase appears in such definitions.

 

7.                    Section 8.8 (Mandatory Offer to Prepay from Proceeds of
Specified Property Dispositions) of the Existing Note Purchase Agreement is
hereby amended by:

 

a.                    Replacing the phrase “not less than 20” appearing in
clause (a) thereof with the phrase “not less than five Business Days”.

 

b.                    Replacing the phrase “ten days” appearing in clause
(a) thereof with the phrase “three Business Days”.

 

c.                     Replacing the phrase “on the Specified Property
Prepayment Date” appearing in clause (c) thereof with the phrase “on a date
specified in such Specified Property Second Offer Notice, which date shall be a
Business Day not less than three Business Days and not

 

Schedule II -2

--------------------------------------------------------------------------------


 

more than 30 days after the date of the applicable Specified Property Second
Offer Notice (the “Specified Property Second Offer Prepayment Date”)”.

 

d.                    Replacing the phrase “on such Specified Property
Prepayment Date” appearing in clause (c) thereof with the phrase “on such
Specified Property Second Offer Prepayment Date”.

 

e.                     Replacing the phrase “seven days” appearing in clause
(c) thereof with the phrase “three Business Days”.

 

f.                      Deleting the phrase “and/or the Specified Property
Second Offer” appearing in clause (f) thereof.

 

g.                     Inserting the following sentence at the end of clause
(f) thereof:

 

“On the Specified Property Second Offer Prepayment Date, the appropriate
outstanding principal amount of the Notes held by each holder of Notes that has
accepted the Specified Property Second Offer in full or in part, together with
any interest accrued thereon to the Specified Property Second Offer Prepayment
Date, shall become due and payable.”

 

8.                    Section 8.9 (Offer to Prepay from Proceeds of Other
Dispositions and Extraordinary Insurance Receipts) of the Existing Note Purchase
Agreement is hereby amended by:

 

a.                    Replacing the phrase “Section 8.9 Offer” appearing in
clauses (a) and (e) thereof with the phrase “Section 8.9 First Offer”.

 

b.                    Replacing the phrase “not less than 20” appearing in
clause (a) thereof with the phrase “not less than five Business Days”.

 

c.                     Replacing the phrase “ten days” appearing in clause
(a) thereof with the phrase “three Business Days”.

 

d.                    Replacing the phrase “on the Section 8.9 Prepayment Date”
appearing in clause (c) thereof with the phrase “on a date specified in such
Section 8.9 Second Offer Notice, which date shall be a Business Day not less
than three Business Days and not more than 30 days after the date of the
applicable Section 8.9 Second Offer Notice (the “Section 8.9 Second Offer
Prepayment Date”)”.

 

e.                     Replacing the phrase “on such Section 8.9 Prepayment
Date” appearing in clause (c) thereof with the phrase “on such Section 8.9
Second Offer Prepayment Date”.

 

f.                      Replacing the phrase “seven days” appearing in clause
(c) thereof with the phrase “three Business Days”.

 

g.                     Deleting the phrase “and/or the Section 8.9 Second Offer”
appearing in clause (f) thereof.

 

Schedule II-3

--------------------------------------------------------------------------------


 

h.                    Inserting the following sentence at the end of clause
(f) thereof:

 

“On the Section 8.9 Second Offer Prepayment Date, the appropriate outstanding
principal amount of the Notes held by each holder of Notes that has accepted the
Section 8.9 Second Offer in full or in part, together with any interest accrued
thereon to the Section 8.9 Second Offer Prepayment Date, shall become due and
payable.”

 

9.                    Section 8.10 (Mandatory Offer to Prepay from Equity
Issuances) of the Existing Note Purchase Agreement is hereby amended by:

 

a.                    Replacing the percentage “35%” appearing in clause
(a) thereof with the phrase “(x) with respect to any equity issuance consummated
prior to the Fourth Amendment Effective Date, 35%, and (ii) with respect to any
equity issuance consummated on or after the Fourth Amendment Effective Date,
40%”.

 

b.                    Replacing the phrase “not less than 20” appearing in
clause (a) thereof with the phrase “not less than five Business Days”.

 

c.                     Inserting the following proviso immediately preceding the
period at the end of the first sentence of clause (a) thereof:

 

“; provided, however, that if the Equity Issuance Proceeds of such issuance are
less than $5,000,000 (a “Sub-Threshold Issuance”), the Company shall not be
required to make an offer with respect to such Equity Issuance Proceeds pursuant
to this clause (a) until such date as the sum of (x) the Equity Issuance
Proceeds of such Sub-Threshold Issuance, plus (y) the Equity Issuance Proceeds
of any prior Sub-Threshold Issuance not yet offered pursuant to this clause
(a) in reliance on this proviso, plus (z) the Equity Issuance Proceeds of any
subsequent issuance occurring after the date of such Sub-Threshold Issuance,
equals $5,000,000 or more in the aggregate (such date, the “Sub-Threshold
Trigger Date”), and the time periods set forth in this clause (a) shall apply
with respect to the offer of such Equity Issuance Proceeds as if the Company had
received such Equity Issuance Proceeds on the Sub-Threshold Trigger Date.”

 

d.                    Replacing the phrase “ten days” appearing in clause
(a) thereof with the phrase “three Business Days”.

 

e.                     Replacing the phrase “on the Equity Issuance Prepayment
Date” appearing in clause (c) thereof with the phrase “on a date specified in
such Equity Issuance Second Offer Notice, which date shall be a Business Day not
less than three Business Days and not more than 30 days after the date of the
applicable Equity Issuance Second Offer Notice (the “Equity Issuance Second
Offer Prepayment Date”)”.

 

f.                      Replacing the phrase “on such Equity Issuance Prepayment
Date” appearing in clause (c) thereof with the phrase “on such Equity Issuance
Second Offer Prepayment Date”.

 

Schedule II-4

--------------------------------------------------------------------------------


 

g.                     Replacing the phrase “seven days” appearing in clause
(c) thereof with the phrase “three Business Days”.

 

h.                    Deleting the phrase “and/or the Equity Issuance Second
Offer” appearing in clause (f) thereof.

 

i.                        Inserting the following sentence at the end of clause
(f) thereof:

 

“On the Equity Issuance Second Offer Prepayment Date, the appropriate
outstanding principal amount of the Notes held by each holder of Notes that has
accepted the Equity Issuance Second Offer in full or in part, together with any
interest accrued thereon to the Equity Issuance Second Offer Prepayment Date,
shall become due and payable.”

 

10.             Section 9.10 (Financial Advisor) of the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

“9.10                  [Reserved.]

 

11.             Section 9.14 (Investment Bank) of the Existing Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

“9.14                  [Reserved.]

 

12.             Section 10.6 (Sale of Assets) of the Existing Note Purchase
Agreement is hereby amended as follows:

 

a.                    The first two lines of such Section 10.6 are amended and
restated in their entirety to read as follows:

 

“The Company will not, and will not permit any Subsidiary to, lease, sell or
otherwise dispose of (including any casualty or condemnation) its property
(collectively, a “Disposition”), except:”

 

b.                    Clause (h) of such Section 10.6 is amended and restated in
its entirety to read as follows:

 

“(h)                           Dispositions of property (i) as required by law,
regulation or ordinance or (ii) resulting from any casualty, condemnation or
other insured damage to such property, provided that the Company complies with
the requirements of Section 8.9 with respect to any Extraordinary Insurance
Receipts;”

 

13.             Schedule B (Defined Terms) of the Existing Note Purchase
Agreement is hereby amended as follows:

 

Schedule II-5

--------------------------------------------------------------------------------


 

a.                    A new definition of “Adjusted Fixed Charge Coverage Ratio”
is inserted into such Schedule B in its proper alphabetical order to read as
follows:

 

““Adjusted Fixed Charge Coverage Ratio” means, as of any date of calculation,
the ratio of (i) Consolidated EBITDA for the Company’s then most recently ended
consecutive four fiscal quarters minus (x) the greater of (1) the Adjusted
Capital Expenditure Amount for such period and (2) the aggregate amount of
Capital Expenditures made during such period minus (y) cash income taxes paid
during such period to (ii) Adjusted Consolidated Interest Expense for such
period (excluding any interest that is paid in kind in respect of the Notes),
plus scheduled principal amortization of long term Consolidated Funded
Indebtedness paid or payable during such period (excluding any prepayments of
principal of the Notes made pursuant to Section 8.1(a)), plus all Restricted
Payments made in cash during such period, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.  As used in this
definition, the following terms have the following meanings:

 

“Adjusted Capital Expenditure Amount” means (i) with respect to any consecutive
four fiscal quarter period ending on or prior to December 31, 2016, $20,000,000,
(ii) with respect to any consecutive four fiscal quarter period ending after
December 31, 2016 and on or prior to December 31, 2018, $15,000,000, and
(iii) with respect to any consecutive four fiscal quarter period ending after
December 31, 2018, $10,000,000.

 

“Adjusted Consolidated Interest Expense” means, with reference to any period,
the interest expense of the Company and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis for such period plus (without
duplication), to the extent treated as interest in accordance with GAAP, premium
payments, debt discount, fees (excluding (i) accelerated amortization of fees
paid in respect of permanent reductions of commitments to lend under the
Existing Credit Agreement and the Revolving Credit Agreement, (ii) accelerated
amortization of fees paid in respect of prepayments of the Notes, (iii) payments
of Make-Whole Amount or Required Prepayment Premium on the Notes and
(iv) amortization of non-cash deferred financing fees, in each case in
accordance with GAAP) charges and related expenses of the Company and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case
calculated in accordance with GAAP on a consolidated basis for such period;
provided that, solely for purposes of this definition, interest expense arising
from the Notes shall be calculated as if the Incremental Interest Rate were
determined solely by reference to the Leverage Ratio as of the last day of the
applicable period (and without regard to the references to Adjusted Fixed Charge
Coverage Ratio set forth in the definition of Incremental Interest Rate).  To
the extent the Company makes the June 2017 Prepayment (as defined in the Fourth

 

Schedule II-6

--------------------------------------------------------------------------------


 

Amendment) on or prior to the Fourth Amendment Effective Date or any other
prepayment of the Notes after the Fourth Amendment Effective Date pursuant to
Sections 8.1, 8.2, 8.8, 8.9 and/or 8.10, in each case using proceeds of sales of
inventory or any asset which is non-core and non-critical to the operation of
the business, issuances of Equity Interests and/or borrowings under the
Revolving Credit Agreement, Adjusted Consolidated Interest Expense for any
period in which such prepayment occurs shall be calculated after giving pro
forma effect thereto as if such prepayment had occurred on the first day of such
period; provided that, if any such prepayment is made in full or in part using
proceeds of borrowings under the Revolving Credit Agreement, in calculating
Adjusted Consolidated Interest Expense for the relevant period, pro forma effect
shall also be given to such borrowings as if such borrowings had been made on
the first day of such period.”

 

b.                    The definition of “Change of Control” is amended by
replacing the percentage “30%” appearing therein with “50%”.

 

c.                     The definition of “Consolidated EBITDA” is amended by
deleting the phrase “as defined by GAAP” appearing immediately after the phrase
“extraordinary expenses” in clause (viii) thereof.

 

d.                    The definition of “FCC” is amended by inserting the
following phrase immediately after the phrase “plus scheduled principal
amortization of long term Consolidated Funded Indebtedness paid or payable
during such period” appearing in clause (iii) thereof:

 

“(excluding any prepayments of principal of the Notes made pursuant to
Section 8.1(a))”

 

e.                     The definition of “Fixed Charge Coverage Ratio” is
amended by inserting the following phrase immediately after the phrase “plus
scheduled principal amortization of long term Consolidated Funded Indebtedness
paid or payable during such period” appearing in clause (ii) thereof:

 

“(excluding any prepayments of principal of the Notes made pursuant to
Section 8.1(a))”

 

f.                      A new definition of “Fourth Amendment” is inserted into
such Schedule B in its proper alphabetical order to read as follows:

 

““Fourth Amendment” means the Fourth Amendment to Amended and Restated Note
Purchase Agreement dated as of June 30, 2017 among the Company and the holders
of the Notes.”

 

g.                     A new definition of “Fourth Amendment Effective Date” is
inserted into such Schedule B in its proper alphabetical order to read as
follows:

 

Schedule II-7

--------------------------------------------------------------------------------


 

““Fourth Amendment Effective Date” means the “Amendment Effective Date” as
defined in the Fourth Amendment.”

 

h.                    The definition of “Incremental Interest Rate” is amended
by replacing each reference to the phrase “Fixed Charge Coverage Ratio”
appearing therein with the phrase “Adjusted Fixed Charge Coverage Ratio”.

 

i.                        The definition of “Permitted Acquisition” is amended
by (i) replacing the amount “$5,000,000” appearing in clause (a) thereof with
“$10,000,000” and (ii) replacing the amount “$25,000,000” appearing in clause
(h) thereof with “$5,000,000”.

 

Schedule II-8

--------------------------------------------------------------------------------